Citation Nr: 0405771	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than November 14, 
2001 for the award of service connection and disability 
compensation for depression and a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
February 1984.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Status of representation

Following transfer of the claims file to the Board in June 
2003, the veteran revoked the power of attorney of his former 
representative, Veterans of Foreign Wars of the United 
States, by appointing a new representative, the American 
Legion, effective July 17, 2003.  See VA Form 21-22, stamped 
as received by Board on July 24, 2003.  The Board will accept 
the veteran's change of representation as it was submitted to 
the Board in a timely manner under the Board's Rules of 
Practice.  See 38 C.F.R. § 20.1304(a) (2003) [period of 90 
days following mailing of notice of certification of the 
appeal to Board is allowed during which claimant may file 
with the Board a request for a personal hearing, submit 
additional evidence, or request a change in representation].

The Board notes in passing that the veteran's representative 
recently submitted a Written Brief Presentation dated August 
26, 2003, wherein it was suggested that a May 1996 RO rating 
decision was "inadequate".  There is no indication that the 
representative was attempting to raise an argument that the 
May 1996 RO decision contained clear and unmistakable error 
(CUE).  See 38 C.F.R. § 3.105 (2003).
To the extent that this presentation might be construed as 
alleging CUE, which the Board does not, they are entirely 
insufficient.  To raise a valid claim of CUE, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a claimant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Vague allegations that a VA adjudication was 
"inadequate" cannot satisfy the requirements for asserting 
CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44-45 (1993). 

To the extent that the veteran wishes to raise a CUE claim as 
to the May 1996 decision or any prior RO decision, he is of 
course free to do so by filing with the RO a claim which 
meets the above requirements.  Because any incipient CUE 
claim has not been raised, adjudicated or appealed, this 
matter will not be further addressed  in this decision.


FINDINGS OF FACT

1.  Service connection for depression denied by VA rating 
decisions in October 1984, August 1994 and May 1996.  The 
veteran did not appeal those decisions within the time 
provided by law and regulations.

2.  The date of receipt by VA of the veteran's reopened claim 
for service connection for depression was November 14, 2001.

3.  In November 2002, the RO granted the veteran service 
connection and a 70 percent rating for depression and awarded 
TDIU, both effective from November 14, 2001.  

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for depression or TDIU between the time the 
veteran's claim for service connection for depression was 
previously and finally denied in May 1996 and the date of his 
reopened claim, November 14, 2001.


CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than November 14, 2001 either for the award of service 
connection for depression or for TDIU.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [Board must make a determination as 
to applicability of the various provisions of the VCAA to 
particular claim].

However, with respect to this appeal of the proper effective 
date for the grant of service connection for depression and a 
TDIU rating, the applicability of the VCAA is circumscribed.  
The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify/assist do not 
apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is despositive of 
the claim"].

In this case, the pertinent facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection and 
disability compensation.  The issue of whether he is entitled 
to earlier effective date for his award of service connection 
for depression and a TDIU rating is dependent upon whether a 
viable claim for these benefits was filed prior to November 
2001.  That determination is dependent on the documents and 
evidence received by VA prior to the initiation of the 
current appeal.  VA has no further duty, therefore, to notify 
the veteran of the evidence needed to substantiate this 
claim, or to assist him in obtaining that evidence, in that 
no reasonable possibility exists that any further assistance 
would aid him in substantiating the effective date claim at 
issue on appeal before the Board at this time.  See Dela 
Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

The Board hastens to add that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been provided with pertinent law and 
VA regulations in the statement of the case.  In addition, 
over the course of this appeal the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.  It is evident from review of the veteran's 
communications to VA in connection with this appeal that he 
has demonstrated knowledge and awareness of the pertinent 
issues germane to the adjudication of his appeal.  He has 
been accorded representation, as noted in the Introduction.  
He declined a personal hearing before a Veterans Law Judge.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will move on to a decision.



Pertinent law and regulations

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. § 3.157, as in this case, shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2003).

With respect to the TDIU rating, section 3.400(o)(1) and (2) 
of 38 C.F.R. provides that awards of increases shall 
generally be effective from the date of receipt of claim or 
date entitlement arose, whichever is later, except as 
provided in paragraph (o)(2).  Paragraph (o)(2) provides that 
awards of disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, date of receipt of claim.

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2003).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Factual background

The veteran filed an original claim seeking entitlement to 
service connection for several disabilities, to include 
depression, in March 1984.  Evidence reviewed by the RO in 
connection with his original claim included the veteran's 
service medical records, which denoted that he had been seen 
for a neurotic reaction and given supportive psychotherapy, 
and the reports of VA general medical and neuropsychiatric 
compensation examinations conducted in April and September 
1984, which did not reflect a diagnosis for any depressive 
disorder.

In a rating decision in October 1984, the RO granted the 
veteran service connection for several disabilities to 
include complex partial seizures and vasoconstrictive 
episodes with episodic visual disturbance.  Service 
connection for depression, based on the evidence described 
above which indicated that no current disability existed.  
The veteran was notified of that rating decision and of his 
appeal rights by letter dated October 29, 1984.  He did not 
appeal that decision within the time allowed by law and 
regulations.

The veteran's next attempt to reopen his claim of entitlement 
to service connection for depression was filed in August 
1993.  Evidence reviewed by the RO in connection with this 
claim included a Medical Board Proceedings (MBP) report dated 
in January 1984, which indicated that he was to be 
administratively discharged as unfit for further military 
service due to several medical problems, to include mild 
neurotic depression.  Additionally, the RO reviewed VA 
treatment reports dated from 1990-94, which did not describe 
any treatment for depression, and reports of VA 
neuropsychiatric and epilepsy/narcolepsy compensation 
examinations conducted between August 1987 and July 1994, 
which did not reflect a diagnosis of a depressive disorder.

Based on the above evidence, which did not demonstrate a 
current psychiatric disability, the RO declined to reopen the 
veteran's claim by an August 1994 rating decision.  The 
veteran was notified of the August 1994 rating decision and 
of his appeal rights by letter dated September 15, 1994, but 
he did not appeal the RO's decision to deny service 
connection for depression.

The veteran next attempted to reopen his claim in January 
1996.  The RO declined to reopen this claim as well, in a 
rating decision in May 1996.  Evidence reviewed by the RO in 
connection with this claim included the report of a VA 
general medical compensation examination conducted in January 
1996 which did not diagnose a depressive disorder, but noted 
that the veteran was taking medication every morning for 
depression.  The RO acknowledged this fact but stated that as 
the evidence failed to show onset of depression in service or 
a chronic disability manifested by depression in service, the 
evidence was insufficient to reopen the claim.  Notice of 
that decision and appellate rights provided by letter dated 
June 7, 1996.  The veteran did not appeal.

Following issuance of the May 1996 rating decision by the RO, 
nothing was heard from or on behalf of the veteran with 
respect to the claimed depression until November 14, 2001.  
The Board observes at this juncture that on no occasion 
during the veteran's prosecution of his claims for VA 
benefits filed prior to November 2001 did he ever claim 
entitlement to a TDIU rating or claim that he could no longer 
work due to the disabling nature of his service-connected 
disabilities.
  
On November 14, 201, the RO received a Statement in Support 
of Claim, VA Form 21-4138, dated November 6, 2001.  As a 
result of the subsequent development action undertaken by the 
RO, VA treatment records dating from 1988 to 2002 were 
obtained and associated with the veteran's claims folder.  A 
VA psychiatric examination was conducted in October 2002.  
The examiner diagnosed affective disorder, not otherwise 
specified, and proffered the following medical opinion based 
on review of the claims file:

The examiner believes that it is as least 
as likely as not that the current 
confusion and psychiatric disorder with a 
depressive component is related to the 
seizure disorder and vasoconstrictive 
disorder along with a hemorrhage of the 
brain identified in the service.
The examiner [also] believes that 
competitive full-time employment is not 
realistic for this veteran.

On the basis of the above evidence, the RO granted service 
connection for depression and assigned a 70 percent rating 
effective from November 14, 2001, the date of receipt of the 
reopened claim.  The RO also granted entitlement to TDIU 
effective from the same date.  [As with prior claims, the 
veteran did not in November 2001 or at any time thereafter 
claim he was entitled to TDIU, nor did he claim that he could 
no longer work due to his service-connected disabilities.  
The November 2002 rating decision indicates that the RO 
inferred this claim sua sponte from the VA exam report of 
October 2002, which included the examiner's opinion that 
full-time work for the veteran was unrealistic.]

The veteran has since perfected an appeal as to the 
appropriate effective date for the award of service 
connection for depression and the TDIU.
  
Analysis

The veteran believes his award of service connection for 
depression should be effective from 1995, when he first 
started taking medication for this condition.
He has offered no specific contentions as to why he should be 
awarded an earlier effective date for TDIU.  As noted above, 
he never claimed entitlement to TDIU at any time and from the 
available records, it appears that he was working full time 
in a supervisory capacity as recently as May 2002.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's depression hinges on two 
factors:  the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (2003).
However, because the TDIU rating represents an award of 
disability compensation (as opposed to pension), the Board 
must also consider whether the effective date can be assigned 
from the earliest date which is factually ascertainable that 
an increase in disability had occurred sufficient to award a 
TDIU rating, provided the claim was received within one year 
from such date; otherwise, the effective date shall be date 
of receipt of claim.  See 38 C.F.R. § 3.400(o)(1) & (2) 
(2003).

The first matter which must be addressed by the Board is when 
the veteran's claim of entitlement to service connection for 
a psychiatric disability was filed.  This includes 
consideration of the finality of various VA rating decisions 
over the years. 

In this case, the veteran's original claim seeking 
entitlement to service connection for depression was denied 
by RO in an unappealed rating decision in October 1984.  His 
claim was again denied by rating decision in August 1994.  
The last final decision was the May 1996 rating decision, 
which similarly was unappealed.  The record shows that the 
veteran was properly advised of these decisions and of his 
appellate rights.  He did not initiate an appeal as to any of 
those decisions by filing a notice of disagreement within a 
year from the date the RO mailed him notification of each 
decision, as required by applicable law and regulations.  
Those rating decisions accordingly became final by operation 
of law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302(a), 20.1103.

In view of the foregoing analysis, the Board must review the 
evidence to determine whether a request to reopen the 
previously denied claim of service connection for depression 
was filed after June 7, 1996, the date of notification of the 
last final RO decision on this claim, but before the current 
effective date of the award in question, November 14, 2001.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant in 
order to determine, or even to infer, what claims have been 
filed].  After a careful review of the record, the Board 
concludes that no communication was received from the veteran 
which may be considered to be a claim of entitlement to 
service connection for depression, including a claim to 
reopen the previously denied claim.  The veteran has pointed 
to no such communication during that period.

As noted above, an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.157 provides that the date of 
hospitalization or examination may be accepted as an 
"informal claim," which under section 3.155(c), may then be 
accepted as the claim to reopen provided that the report 
"relates to a disability which may establish entitlement," 
and provided the formal claim is filed within a year after 
such date.  Although there are several VA treatment records 
dated in the one-year period prior to the November 2001 claim 
which reflect treatment for depression, none of these records 
reflect (1) an intent to file any claim for VA benefits, to 
include an intent to reopen the previously-denied claim, see 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993), or (2) provide 
any basis to believe that such treatment records could 
establish entitlement to service connection for depression or 
TDIU.  The medical records  from 1996 to November 2001 merely 
indicated that the veteran had been troubled by depression.  
It was not until the October 2002 VA examination report that 
there was of record medical evidence linking the veteran's 
depression to his service.  In short, the medical evidence of 
record prior to November 2001 does not serve as an informal 
claim for either service connection for the psychiatric 
disability, to include an attempt to reopen the claim, or for 
TDIU. 
 
Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for depression between the time his claim was 
previously denied in May 1996 and when the RO received his 
reopened claim on November 14, 2001.

With respect to the matter of an earlier effective date for 
TDIU, as noted above the veteran has offered no specific 
contentions as to why his TDIU rating should be awarded any 
earlier than November 14, 2001.  A review of the record 
reveals that there is no indication that the veteran ever 
filed a specific TDIU claim at any time, nor did he ever 
contend that he could not work due to service-connected 
disabilities.  It appears from the record that the veteran 
was in fact employed on and before November 14, 2001.  
Moreover, the Board finds no legal basis to assign an earlier 
effective date for the TDIU award under 38 C.F.R. § 3.400(o).  
It is clear that it was not factually ascertainable that the 
veteran could not work due to his service-connected 
disabilities prior to November 14, 2001.  The veteran was in 
fact working and does not contend otherwise.  Accordingly, 
there is no legal basis to award an earlier effective date 
prior to the date awarded by the RO, November 14, 2001.



Additional comment

As noted elsewhere in this decision, the veteran has pointed 
to the year 1995 as the point in time when he first started 
taking medication for depression.  A February 1996 VA 
examination report indicated that that he was taking 
"Fluoxetine 20 mg every morning for depression".  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an earlier effective date for the grant of service connection 
for depression because he in fact was experiencing depressive 
symptoms long November 2001.  In essence, he makes a logical 
argument that because he had depression for a number of years 
and because such depression was eventually recognized as 
being  related to his military service, he should be 
compensated therefor.   

However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In essence, as explained above, the 
date of assignment of service connection is based on the 
filing of the veteran's claim therefor.  

In summary, for the reasons and bases set forth above, the 
Board concludes that there is no legal basis to award an 
effective date for these awards any earlier than November 14, 
2001, the date of receipt of the veteran's reopened claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) [where the law 
and not the evidence is dispositive, the claim must be denied 
because of a lack of entitlement under the law].  The appeal 
is therefore denied.




ORDER

An effective date earlier than November 14, 2001 for the 
award of service connection for depression and TDIU is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



